UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               7/15/21

  Trustees of the New York City District Council of
  Carpenters Pension Fund, Welfare Fund, Annuity
  Fund, and Apprenticeship, Journeyman Retraining,
  Educational and Industry Fund, et al.,                           20-cv-1033 (AJN)

                         Plaintiffs,                                    ORDER

                 –v–

  M.C.F. Associates, Inc., et al.,

                         Defendants.




ALISON J. NATHAN, District Judge:

       In light of the extension of the discovery schedule, Dkt. No. 59, the Court hereby

ADJOURNS the post-discovery conference scheduled for July 30, 2021 to October 29, 2021 at

3:00 p.m.

       SO ORDERED.


Dated: July 14, 2021
       New York, New York
                                                 __________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge
